Citation Nr: 0707410	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970, including a tour of duty in Vietnam from June 4, 1969 
to June 3, 1970.

This matter came to the Board of Veterans Appeals (Board) on 
appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for PTSD.

The veteran appealed the RO's determination and in a March 
2006 decision, the Board denied service connection for PTSD.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in December 2006, 
the veteran's attorney and a representative of VA's General 
Counsel filed a joint motion for remand.  In a January 2007 
order, the Court granted the motion, vacated the Board's 
March 2006 decision, and remanded the matter to the Board for 
further development and readjudication.

In light of the foregoing, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

In its March 2006 decision, the Board denied service 
connection for PTSD on the basis that the veteran had not 
engaged in combat with the enemy during military service, nor 
did the record contain credible supporting evidence to 
support the occurrence of his claimed in-service stressors.  
See 38 C.F.R. § 3.304(f).  In reaching this decision, the 
Board found that because the veteran had indicated that he 
was unable to provide pertinent details about his claimed 
stressors, such as the dates of the claimed events or the 
names of individuals involved, an attempt to corroborate the 
alleged stressors was not warranted.  

In the December 2006 joint motion, however, the parties 
indicated that a remand of this matter is required for the 
purposes of affording the veteran "another opportunity to 
provide additional details regarding his stressors, and then 
the information should be submitted to JSRRC [U. S. Army and 
Joint Services Records Research Center] for verification."  
See December 2006 Joint Motion at page 5.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and afford him another opportunity to 
provide additional information 
regarding his claimed in-service 
stressors.  He should again be advised 
to include specific details of the 
claimed stressful events during 
service, to include dates, places, 
detailed descriptions of the events, 
his service units, duty assignments and 
the names and other identifying 
information concerning any individuals 
involved in the events.

2.  Regardless of the veteran's 
response, the RO should prepare and 
send a summary of the known details of 
the veteran's claimed stressors to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), 7701 Telegraph 
Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802.  The RO 
should also provide JSRRC with any 
necessary supporting documentation, 
such as the veteran's personnel 
records.  The RO should request that 
JSRRC provide, to the extent possible, 
corroboration of the veteran's claimed 
stressors. 

3.  If any of the veteran's claimed 
stressors are corroborated as a result 
of the development requested above, the 
veteran should be scheduled for a VA 
psychiatric examination for the 
purposes of determining whether the 
veteran has PTSD as a result of his 
corroborated in-service stressor(s).  
The claims folder should be provided to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion 
as to whether it is at least as likely 
as not that the veteran has PTSD as a 
result of a corroborated in-service 
stressor.  (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against 
it).

4.  After the development requested 
above has been completed, the RO should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be provided a supplemental 
statement of the case, and he should be 
given an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



